Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the current prior art reference combination including new reference Sugiura et al., US patent Application (20170178290) being used in the current rejection.  See full rejection detail below.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe US patent Application (20130278624), hereinafter “Abe” , Akaishi US patent Application (20160284320), hereinafter “Akaishi” and Sugiura et al., US patent Application (20170178290), hereinafter “Sugiura”.

Regarding claim 1 Abe teaches a display system comprising: 
a display panel comprising: a display region; and a non-display region The display unit 1 having flexibility may be used in a state where ... a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; and 
a memory circuit configured to store display region data definition .as "when the area of the visible portion S occupies two-thirds or less of the entire display section 100" may be used as a method or criteria to determine whether the display unit 1 is being deflected to such an extent that the visible portion S (i.e. first data) and the non-visible portion R (i.e. second data) can be distinguished from each other as illustrated in FIG. 3B, for example. The set value for the area corresponding to the two-thirds (not necessarily limited to two-thirds) of the entire display section 100 may be previously stored in a storage section 122 of the display unit 1 as a data table, for example. It is to be noted that this set value may be reset by the user freely [Abe para 0038];
wherein the display panel is bent so that the non-display region and the control IC overlap with the display region, The display unit 1 having flexibility may be used in a state where entirety of the display section 100 serves as the visible portion S as illustrated in FIG. 3A, or in a state where a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; and
Abe does not teach but Akaishi teaches a control IC attached to the non-display region, The electronic apparatus shown in FIG. 13 includes an electro-optical device 350, a display controller 300 (host controller; first processing unit), a CPU 310 (second processing unit), a storage unit 320, a user interface unit 330, and a data interface unit 340. The electro-optical device 350 includes the driver 100 and the display panel 200. [Akaishi para 0122] the control 1C comprising: 
a display driver IC configured to output the second image data to the display panel, The mode setting signal may be input from a terminal of a driver 100 1C [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081]; and 
Abe nor Akaishi does not teach but Sugiura teaches a correction circuit processing performed by the display device [Sugiura para 0028] configured to compress or enlarge process first image data based on the display region data and convert into second image data for the size of the display region the size of the image 31 is larger than the size of the display region of the display device 200 with respect to the widths and the heights. Thus, responding to reception of an instruction for displaying content, the display device 200 displays an image 31a which is obtained by compressing the image 31 into a size that is the largest possible to fit in the size of the display region of the display device 200. That is to say, the display device 200 generates image data (i.e. second image data) representing the image 31a, based on the image data representing the image 31. Then, the display device 200 temporarily stores the image data representing the image 31a in a memory area [Sugiura para 0030 and see Fig. 2 below];


    PNG
    media_image1.png
    492
    761
    media_image1.png
    Greyscale


Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Abe and Akaishi.  Akaishi improves Abe’s display by using storage devices, display drivers, electro-optical devices, electronic apparatuses, and the like provided in which a RAM can be accessed in a vertical write mode and a horizontal write mode without a conversion circuit or the like for display data being externally provided thus allowing the usage of less RAM in the display. Sugiura adds the ability for image processing to compress or enlarge any incoming data to display on any size display improving the user experience.

Regarding claim 2 Abe, Akaishi and Sugiura teach everything above (see claim 1). In addition Abe teaches and wherein the correction circuit is configured to generate third image data to be applied to the non-display region, The determination section 123 may use the set value and the deflection amount of the display section 100 stored in the storage section 122 to determine whether the display section 100 has the non-visible portion R. The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040]
Examples of the fixed-image display function may include switching of the non-visible portion R to a single-color display, for example. In particular, when a displayed color is set to black, the fixed-image display function may be realized by stopping the display drive similarly to the above-mentioned display-stop function [Abe para 0027]

Regarding claim 3 Abe, Akaishi and Sugiura teach everything above (see claim 1). In addition Sugiura teaches wherein the correction circuit is configured to compress or enlarge the first image data in accordance with the size of the display region the size of the image 31 is larger than the size of the display region of the display device 200 with respect to the widths and the heights. Thus, responding to reception of an instruction for displaying content, the display device 200 displays an image 31a which is obtained by compressing the image 31 into a size that is the largest possible to fit in the size of the display region of the display device 200. That is to say, the display device 200 generates image data (i.e. second image data) representing the image 31a, based on the image data representing the image 31. Then, the display device 200 temporarily stores the image data representing the image 31a in a memory area [Sugiura para 0030 and see Fig. 2 below];

5.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi and further in view of Kurokawa US Patent Application (20120314512), hereinafter “Kurokawa”

The sense amplifier AMP reads out data from a memory cell [Akaishi para 0115] wherein the memory cell comprises: 
Abe, Akaishi nor Sugiura teach but Kurokawa teaches a first transistor whose semiconductor layer includes an oxide semiconductor A gate of the transistor 261 is connected to the second gate line 252 [Kurokawa para 0118] An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A]; and a capacitor, one electrode of the capacitor electrically connected to one of a source and a drain of the first transistor a second electrode of the transistor 261 is connected to one electrode of the capacitor 281. [Kurokawa para 0118]

Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by 
Sugiura discloses a display device includes: a receiving unit configured to receive first image data from an external device coupled via a network; a determining unit configured to determine, based on a size of an image represented by the first image data received by the receiving unit, whether the first image data is able to be reproduced in a display region of the display device; a generating unit configured to generate, based on the first image data, second image data representing an image in a size that conforms with a size of the display region, in response to a determination that the first image data is not able to be reproduced in the display region; a storing unit configured to store the second image data generated by the generating unit; and a display unit configured to reproduce, on the display device, the second image data generated by the generating unit.
Kurokawa discloses a cache memory which can operate with less power consumption and has an improved cache hit rate and a method for driving the cache memory are provided. Two data storage portions (a first storage portion and a second storage portion) and one data transfer portion are provided in one memory cell in a memory set included in a cache memory, and arranged so that data can be transferred between the two storage portions via the data transfer portion. One of the two data 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Abe, Akaishi, Sugiura and Kurokawa.  Akaishi improves Abe’s display by using storage devices, display drivers, electro-optical devices, electronic apparatuses, and the like provided in which a RAM can be accessed in a vertical write mode and a horizontal write mode without a conversion circuit or the like for display data being externally provided thus allowing the usage of less RAM in the display. Sugiura adds the ability for image processing to compress or enlarge any incoming data to display on any size display improving the user experience. Kurokawa improves the reliability of the memory cell by using metal oxide transistors.

Regarding claim 5 Abe, Akaishi, Sugiura and Kurokawa teach everything above (see claim 4). In addition Kurokawa teaches wherein the memory cell further comprises a second transistor whose semiconductor layer includes silicon, An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A] A memory cell in this embodiment includes a transistor including a semiconductor layer in which a channel is formed and a Group 14 semiconductor of the periodic table (e.g., silicon) is contained and a transistor including an oxide semiconductor layer in which a channel is formed [Kurokawa para 0258] and wherein a gate of the second transistor is electrically connected to the one electrode of the capacitor and the one of the source and the drain of the first transistor.  A gate of the transistor 262 is connected to [Kurokawa para 0119] a second electrode of the transistor 261 is connected to one electrode of the capacitor 281 and a first electrode of the transistor 262. [Kurokawa para 0118 and see Fig. 4] 

6.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi, Sugiura and Takayama et al., US Patent Application (20030162312), hereinafter “Takayama”

Regarding claim 6 Abe teaches a display system comprising: 
a first display panel comprising: a first display region; and a first non-display region, The display unit 1 having flexibility may be used in a state where … a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; comprising:
a first control IC The control section 124 uses the display switching signal sent from the determination section 123 to control the display  [Abe para 0046]
a first memory circuit configured to store first display region data the storage section 122 [Abe para 0040]; 
a second control IC The control section 124 uses the display switching signal sent from the determination section 123 to control the display  [Abe para 0046] comprising: 
a second memory circuit configured to store second display region data the storage section 122 [Abe para 0040],; 
while an image which the user wishes to display is being displayed on the visible portion S, ... thereby allowing a display portion and the visible portion S, which is actually visually recognized by the user of the display unit 1 to correspond to each other. [Abe para 0029 and see Fig. 4]The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040] The display-stop function may be implemented by stopping a display drive of pixels of the non-visible portion R, that is, by stopping the electricity supply to the corresponding pixels, or stopping the input of a display signal (i.e. this would prevent data from actually being written or applied to the pixels in the area of the display where no display would be produced, rather than a “black display”). For example, in a case of a liquid crystal display unit, a part of a backlight may be turned off, and in a case of an organic EL (electro luminescence) display unit, light emission may be partially stopped. When the image display on the non-visible portion R is stopped, unnecessary electricity consumption is suppressed. [Abe para 0026]; and 
Abe does not teach but Akaishi teaches a host controller The control circuit 150 performs processing regarding an interface with an external processing unit 400, and controls the units of the driver 100. [Akaishi para 0084]; 
The mode setting signal may be input from a terminal of a driver 100 IC [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081];
a second display driver IC configured to output the fourth image data to the second display panel, wherein the second image data is displayed on the first display region, and wherein the fourth image data is displayed on the second display region. The mode setting signal may be input from a terminal of a driver 100 IC [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081]; and 
Abe nor Akaishi teaches teach but Sugiura teaches a correction circuit processing performed by the display device [Sugiura para 0028] configured to receive first image data from the host controller and compress or enlarge first image data based on the first display region data and convert into second image data for the size of the first display region the size of the image 31 is larger than the size of the display region of the display device 200 with respect to the widths and the heights. Thus, responding to reception of an instruction for displaying content, the display device 200 displays an image 31a which is obtained by compressing the image 31 into a size that is the largest possible to fit in the size of the display region of the display device 200. That is to say, the display device 200 generates image data (i.e. second image data) representing the image 31a, based on the image data representing the image 31. Then, the display device 200 temporarily stores the image data representing the image 31a in a memory area [Sugiura para 0030 and see Fig. 2]
Abe, Akaishi nor Sugiura does not teach but Takayama teaches a second display panel comprising: a second display region; and a second non-display region, As shown in FIG. 4, with respect to a TFT substrate (substrate to which TFTs are mainly formed) 112 used for manufacturing an active matrix liquid crystal display device which driver circuits are integrally formed, driver circuit portions 114 and 115 are provided in the vicinity of a pixel portion 113. [Takayama para 0112] 
Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different 
Sugiura discloses a display device includes: a receiving unit configured to receive first image data from an external device coupled via a network; a determining unit configured to determine, based on a size of an image represented by the first image data received by the receiving unit, whether the first image data is able to be reproduced in a display region of the display device; a generating unit configured to generate, based on the first image data, second image data representing an image in a size that conforms with a size of the display region, in response to a determination that the first image data is not able to be reproduced in the display region; a storing unit configured to store the second image data generated by the generating unit; and a display unit configured to reproduce, on the display device, the second image data generated by the generating unit.
Takayama discloses the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer can handle moving images better than a liquid crystal display, and provides a display device with a wide field of vision. Further, by using the ceiling of the vehicle as the base and curving and attaching the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer along the curved surface of the ceiling, it becomes possible to perform an image display and interior lighting. Further, in an automobile, for example, if the flexible display device of the present invention is attached to the portions between the windows and then a camera corresponding to each of the display devices and capable of capturing the 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions of Abe, Akaishi, Sugiura and Takayama.  The teachings of all are well known in the art and it would be obvious for one skilled in the art to design a display system using multiple displays providing each display its controlling, memory and processing systems well known systems such as multiple displays taught by Takayama being driven and controlled by systems used by Abe and Akaishi.  It has been ruled that one of ordinary skill in the art can combine known teachings to produce a more reliable and accurate display while providing functional placement in a vehicle. Sugiura adds the ability for image processing to compress or enlarge any incoming data to display on any size display improving the user experience.


Regarding claim 7 Abe, Akaishi, Sugiura and Takayama teach everything above (see claim 6). In addition Takayama teaches wherein the first display region and the second display region are different in size, and wherein the first display region data and the second display region data are different from each other. near a steering wheel portion 2602, the dashboard portion 2601 is formed with a display portion 2603 in which digital displays of a speedometer and other such measuring instruments are made. [Takayama para 0204 and see Fig. 13 indicating different sized displays]

Regarding claim 8 Abe, Akaishi, Sugiura and Takayama teach everything above (see claim 6). In addition Abe teaches wherein the first correction circuit is configured to generate fifth image data to be applied to the first non-display region,  The determination section 123 may use the set value and the deflection amount of the display section 100 stored in the storage section 122 to determine whether the display section 100 has the non-visible portion R. The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040] and wherein the fifth image data is blank or black display. Examples of the fixed-image display function may include switching of the non-visible portion R to a single-color display, for example. In particular, when a displayed color is set to black, the fixed-image display function may be realized by stopping the display drive similarly to the above-mentioned display-stop function [Abe para 0027]
Regarding claim 9 Abe, Akaishi, Sugiura and Takayama teach everything above (see claim 6). In addition, Abe teaches wherein the first correction circuit is configured to compress or enlarge the first image data in accordance with the size of the first display region. "when the area of the visible portion S occupies two-thirds or less of the entire display section 100" may be used as a method or criteria to determine whether the display unit 1 is being deflected to such an extent that the visible portion S and the non-visible portion R can be distinguished from each other as illustrated in FIG. 3B, for example. The set value for the area corresponding to the two-thirds (not necessarily limited to two-thirds) of the entire display section 100 may be previously stored in a storage section 122 of the display unit 1 as a data table, for example. It is to be noted that this set value may be reset by the user freely [Abe para 0037]

7.	Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi, Sugiura, Takayama and further in view of Kurokawa

Regarding claim 10 Abe, Akaishi, Sugiura and Takayama teach everything above (see claim 6). In addition, Akaishi teaches wherein the first memory circuit comprises a memory cell, The sense amplifier AMP reads out data from a memory cell [Akaishi para 0115] wherein the memory cell comprises: 
Akaishi does not each but Kurokawa teaches a first transistor whose semiconductor layer includes an oxide semiconductor A gate of the transistor 261 is connected to the second gate line 252 [Kurokawa para 0118] An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A]; and a capacitor, one electrode of the capacitor electrically connected to one of a source and a drain of the first transistor a second electrode of the transistor 261 is connected to one electrode of the capacitor 281. [Kurokawa para 0118]


Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different data lines in the display panel, into a plurality of memory cells connected to a selected word line.
Sugiura discloses a display device includes: a receiving unit configured to receive first image data from an external device coupled via a network; a determining unit configured to determine, based on a size of an image represented by the first image data received by the receiving unit, whether the first image data is able to be reproduced in a display region of the display device; a generating unit configured to generate, based on the first image data, second image data representing an image in a size that conforms with a size of the display region, in response to a determination that 
Takayama discloses the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer can handle moving images better than a liquid crystal display, and provides a display device with a wide field of vision. Further, by using the ceiling of the vehicle as the base and curving and attaching the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer along the curved surface of the ceiling, it becomes possible to perform an image display and interior lighting. Further, in an automobile, for example, if the flexible display device of the present invention is attached to the portions between the windows and then a camera corresponding to each of the display devices and capable of capturing the outside view is mounted onto the exterior of the car and the displays and the camera are attached to each other, then the people inside the vehicle can enjoy the scenery of the outside as if in a convertible car with the roof down, even though they are inside the vehicle.
Kurokawa discloses a cache memory which can operate with less power consumption and has an improved cache hit rate and a method for driving the cache memory are provided. Two data storage portions (a first storage portion and a second storage portion) and one data transfer portion are provided in one memory cell in a memory set included in a cache memory, and arranged so that data can be transferred 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions of Abe, Akaishi, Sugiura, Takayama and Kurokawa.  The teachings of all are well known in the art and it would be obvious for one skilled in the art to design a display system using multiple displays providing each display its controlling, memory and processing systems well known systems such as multiple displays taught by Takayama being driven and controlled by systems used by Abe and Akaishi.  It has been ruled that one of ordinary skill in the art can combine known teachings to produce a more reliable and accurate display while providing functional placement in a vehicle. Sugiura adds the ability for image processing to compress or enlarge any incoming data to display on any size display improving the user experience. Kurokawa improves the reliability of the memory cell by using metal oxide transistors.

Regarding claim 11 Abe, Akaishi, Sugiura, Takayama and Kurokawa teach everything above (see claim 10). In addition Kurokawa teaches wherein the memory cell further comprises a second transistor whose semiconductor layer includes silicon, An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A] A memory cell in this embodiment includes a transistor including a semiconductor layer in which a channel is formed and a Group 14 semiconductor of the periodic table (e.g., silicon) is contained and a transistor including an oxide semiconductor layer in which a channel is formed [Kurokawa para 0258] and 
wherein a gate of the second transistor is electrically connected to the one electrode of the capacitor and the one of the source and the drain of the first transistor. A gate of the transistor 262 is connected to [Kurokawa para 0119] a second electrode of the transistor 261 is connected to one electrode of the capacitor 281 and a first electrode of the transistor 262. [Kurokawa para 0118 and see Fig. 4] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT J MICHAUD/Examiner, Art Unit 2694